                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD H. BEAN,

             Plaintiff,

v.                                                      Case No. 15-13723
                                                        Hon. Denise Page Hood
COMMISSIONER OF SOCIAL SECURITY,

             Defendant.
                                                 /

        ORDER ACCEPTING REPORT AND RECOMMENDATION
     REGARDING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)(1)

       This matter is before the Court on Magistrate Judge Stephanie Dawkins

Davis’s Report and Recommendation regarding Plaintiff’s Motion for Attorney

Fees Pursuant to 42 U.S.C. § 406(b)(1). [Doc. No. 21] Neither party filed any

objections to the Report and Recommendation.

       The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Finding

no error in the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation in its entirety. Furthermore, as neither party has

raised an objection to the Report and Recommendation, the Court finds that the

parties have waived any further objections to the Report and Recommendation.

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)
(a party’s failure to file any objections waives his or her right to further appeal);

Thomas v. Arn, 474 U.S. 140, 149 (1985).

      For the reasons stated above,

      IT IS ORDERED that the Report and Recommendation [Docket No. 21,

filed April 11, 2019] is ADOPTED as this Court’s findings of fact and conclusions

of law.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorney Fees

Pursuant to 42 U.S.C. § 406(b)(1) [Doc. No. 16, filed November 21, 2018] is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiff counsel be awarded fees in the

amount of $14,000.00 under 42 U.S.C. § 406(b).

      IT IS ORDERED.

                                              s/Denise Page Hood
                                              DENISE PAGE HOOD
DATED: July 3, 2019                           United States District Judge




                                          2
